The opinion of the court was delivered by
Kellogg, J.
The county court rendered judgment, on the report of the auditor, for the defendant. The plaintiff insists, that the judgment should have been for the plaintiff.
It appears, that the plaintiff’s account was for her personal-labor for the defendant under a contract to labor for him six months, and that after having continued in his service, under the contract, about three months, she left his employment without the consent of the defendant, and, as he insists, without any sufficient cause; and if this objection be well founded in fact, according to repeated decisions of this court, the plaintiff would not be entitled to recover. In all contracts for personal labor for a stipulated time, a voluntary abandonment of the contract before full performance has been uniformly held, in this state, to be a forfeiture of all right to recover for the service actually performed, although the servive may have been beneficial to the other party. The question then arises, did the *560plaintiff leave the service of the defendant without sufficient cause ? And this question the auditor referred to the county court, who virtually decided, that the plaintiff had no justifiable cause for leaving the defendant’s service.
It appears, that the defendant resided in a house with his father, though the families of the father and son were as distinct and separate as they well could be and reside in the same house, — that the defendant had no control over his father and his family, — and that the defendant was in no manner responsible for the conduct of any member of his father’s family towards the plaintiff; and it farther appears, that the plaintiff took a dislike to a member of the father’s family by reason of some rudeness in Ms deportment towards her, and that that individual was the father of the defendant. The auditor does not specify the particular rudeness in the deportment of the defendant’s father, of which the plaintiff complains, but we are induced to believe, it could not be of a trifling character. Indeed, we think it is fairly to be inferred from the report of the auditor, that the rudeness referred to was of a character aiming at a violation of the chastity of the plaintiff, and this by an individual residing in the same house with the defendant, where the plaintiff was required to labor, and that individual the father of the defendant and over whom the defendant had no control. If we are correct in this conclusion, we have no hesitation in saying, it furnishes a sufficient excuse for the plaintiff’s leaving the employment of the defendant. If the defendant could not control the inmates of his house, so as to protect the plaintiff from their abuse, he has no reason to complain, that she leaves his service. Nor does her leaving under such circumstances deprive her of a right to compensation for the labor she actually performed.
The judgment of the county court is reversed, and judgment entered for the plaintiff for the balance due her, as reported by the auditor.